Ingram, Justice.
A divorced wife appeals from an adverse ruling in a contempt case she filed against her former husband in DeKalb Superior Court. It is based on a provision in the *293jury’s verdict which was made a part of the final divorce decree.
Submitted January 25, 1977 —
Decided January 28, 1977.
Arthur P. Tranakos, for appellant.
Webb, Parker, Young & Ferguson, Guy Parker, for appellee.
The pertinent paragraph of the jury’s verdict provided that: "Beginning the year 1975, Mrs. Butler . . . shall receive one-eighth (1/8) of the gross earnings, which Mr. Butler receives, over $15,000.00 annually . . . The calculation of the $15,000 base shall be made on a calendar year basis and the 1/8 of the excess over $15,000 shall be paid when and as it is received by Mr. Butler.” (Emphasis supplied.) Mrs. Butler was also awarded periodic alimony payments commencing December 1, 1975. The jury’s verdict was dated 12 Nov. 1975.
On or about February 28, 1975, Mr. Butler received some money above $15,000 in additional commissions payable for sales made by Mr. Butler during the year 1974 and earned by him for that year. The trial judge ruled that the sums earned by Mr. Butler for the 1974 sales, although not received by him until 1975, were not covered by the jury’s verdict requiring 1/8 of all sums earned above $15,000 to be paid to Mrs. Butler.
We affirm the trial court as we agree with his construction of the jury’s verdict. It is evident from the language used by the jury that the provision for 1/8 of Mr. Butler’s earnings above $15,000 to be paid to Mrs. Butler was intended to become effective with sums earned for 1975 and to continue for each calendar year thereafter until terminated as provided by law. See Code Ann. § 110-105.

Judgment affirmed.


All the Justices concur, except Hill, J., who dissents.